Title: From George Washington to William Augustine Washington, 28 September 1794
From: Washington, George
To: Washington, William Augustine


               
                  My dear Sir,
                  Philadelphia Sepr 28th 1794
               
               You will be disposed to think I am very fickle & unsteady (if you have received the letter I wrote you abt a week ago) when you
                  
                  find that the purport of this letter, is to request that you will take no measures in consequence of my last.
               The reason for this request is, that since the date thereof, I have met with a man in this city (just arrived from Scotland) who from his character, professional knowledge, and the recommendations he brings, will, I conceive, answer my purpose in all respects except his unacquaintedness with negros; & the method of manageing of them. I have, nevertheless, employed him, as he is said to be skilful in making Carts, Plows, farming impliments, and wheels of all sorts.
               I will add, if in consequence of the letter above alluded to, you have entered into any engagement with the person in your neighbourhood, he may come on; notwithstanding my contract with the Scotchmen; as he will be much more competent to overlook my Negro Carpenters than the latter, who may be employed principally, if not altogether, in making & repairing the articles I have enumerated. I should be better pleased, however, if he should come singly, than with his workmen; as I shall be rather overdone by the whole.
               I shall leave the City the day after tomorrow for Carlisle, to decide there, on a nearer view, whether to proceed with the Troops against the Insurgents—or to return by the meeting of Congress, on the first monday in november. Letters will not be impeded in their passage to me from the Post Office in this City but a few days longer, on that Acct. With every great regard and Affection—I am—Your sincere friend
               
                  Go: Washington
               
            